DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 2-14 drawn to methods of detecting a neoplasm), and the particular species that is SEQ ID NOs: 1, 18 and 19, in the reply filed on 05/18/2021 is acknowledged.
Claims 6-9 and 12 (requiring non-elected species) and claims 15-21 (directed to non-elected inventions) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/18/2021.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 11, 13 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

detecting a greater amount of CpG methylation in the bisulfite converted DNA as compared to the control, and determining that the subject has, or is predisposed to, the onset of a large intestine neoplasm. 


Maintained Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4, 10, 11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (e.g.: a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) is/are directed to a judicial exception encompassing an abstract idea and a natural 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims are directed to an abstract idea.  Where the claims recite “determining whether a greater amount” (i.e.:  claim 2) such elements of the claims are abstract ideas.  They 

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the comparison of methylation (as recited in the steps of the claims), such as performing some particular treatment to alleviate the pathological effects of the cancer.  Here it is noted that, as detailed earlier in this Office Action, that the claims do not require detecting methylation that is indicative of the onset of a neoplasm, so the claims encompass only the analysis of collected data.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require only bisulfite treatment and amplification of DNA from a subject.  Detection of methylation status using bisulfite treatment and amplification in the required sample is routine and conventional in the art as evidenced by the specification which teaches that previously known methods are used to collect the data (e.g.:  paras 0062, 0096 and 0119 of the specification).  Furthermore, Sandoval et al (2006) as cited on the IDS of 11/14/2019, teaches that methods of assessing genome wide methylation comprisiong genome amplification and using the Infinium HumanMethylation450 BeadChip (which 

In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .

So even where a practical step of the claim may require detecting gene methylation in a sample using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps for collecting data 
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further "inventive concept" to take the claim into the realm of patent eligibility."

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 112 1st ¶ - Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 10, 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of detecting the onset, or predisposition to the onset, of a large intestine neoplasm comprising  assessing the methylation status of CpG dinucleotides in SEQ ID NO: 1 in a large intestine tissue sample or free circulating plasma DNA from the subject, comparing the assessed methylation status to a control methylation status of CpG dinucleotides in SEQ ID NO: 1 in a large intestine tissue sample or free circulating plasma DNA from a human subject that does not have a large intestine neoplasm; and detecting a higher level of CpG methylation in the assessed methylation status as compared to the control, does not reasonably provide enablement for the breadth of the claims methods which encompass the analysis of any part of SEQ ID NO:  17, analysis of any samples, and comparing methylation levels to any control.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and use the invention commensurate in scope with these claims. 
Nature of the invention and breadth of the claims
The instantly rejected claims are drawn to methods of screening for onset or predisposition to large intestine or breast neoplasm.  The methods generically encompass the detection of a neoplasm in any subject organism, and generically encompass the analysis of any type of tissue as compared with any level from any control.  
The breadth of the claims thus requires knowledge of a robust and reliable correlation between a wide variety of methylation levels in different tissues from different organisms and the presence or predisposition to neoplasia in either the large intestine or breast. 
Direction provided by the specification and working example
The specification provides examples (i.e.:  Example 2, p. 54; Example 5, p.57) of the analysis of CpG methylation in a particular sequence from human chromosome 6 in large intestine neoplasm tissue as compared to normal control tissue, and in free circulating plasma DNA from case and control subjects.  Relevant to the claims, the specification teaches increased DNA methylation in cases versus the particular controls.  The specification does not teach analysis of the entirety of the “Hg19 coordinates Chr6:163834097-163834982” region recited in the claims (i.e.:  there is no analysis of any CpG positions in 1-85, 363-482, or 689-886 of SEQ ID NO: 17).
State of the art, level of skill in the art, and level of unpredictability

Because the claims encompass methylation in any part of SEQ ID NO:  17(  i.e.:  the 886 bases that are related to Hg19 coordinates Chr6:163834097-163834982), whereas the specification (consonant with the Election) teaches the particular increased methylation in SEQ ID NO:  1, it is relevant to point out that it is unpredictable to extrapolate the effect of methylation on even physically close CpG positions.  This unpredictability is particularly relevant where the specification provides (e.g.:  p.17) an asserted connection between gene methylation and expression.  The prior art of Costello et al (1994) (as cited on the IDS of 11/14/2019) indicates the unpredictability in examining methylation status of different parts of the MGMT promoter.  For example, position 13 of the ‘Region II CpG sites’ (Fig 5B) indicates a reverse role for methylation of the position with regard to gene expression.  At position 13, there is greater unmethylation in the nonexpressing cell line, and there is less unmethylation in the high expressing cell line.
Because the claims generically encompass analysis of any sample type and any control, it is relevant to point out that Christensen et al (2009) teaches the differences associated with methylation even in the same locus among different tissue types.  
Quantity of experimentation required
A large and prohibitive amount of experimentation would be required to make and use the invention in the full scope of the claims.  One would have to establish a .
Conclusion
Taking into consideration the factors outlined above, including the nature of the invention and the breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the amount of guidance by the applicant and the specific working examples, it is the conclusion the an undue amount of experimentation would be required to make and use the claimed invention in the full scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 3, 4, 11 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sandoval et al (2011) as cited on the IDS of 11/14/2019.
Relevant to the required practical steps of the methods of the rejected claims, Sandoval et al teaches bisulfites treatment and whole genome amplification of genomic DNA from colon mucosa (e.g.:  p.701 – Bisulfite conversion: DNA methylation assay).  .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
.
Claims 2, 3, 4, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,941,449 in view of Sandoval et al (2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  The conflicting claims do not recite a step of amplification, but such methods were routine in the art as taught by Sandoval et al.
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting claims using established methods known in the art, including using amplification, as is taught by Sandoval.  The skilled artisan would have been motivated to use the methods of Sandoval et al based on the expressed teachings of Sandoval et al that such methods allow for the sensitive and efficient detection of gene methylation in biological samples.  

Claims 2, 3, 4, 10, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-12 of copending Application No. 17/169,285 in view of Sandoval et al (2011).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting application are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  The conflicting claims do not recite a step of amplification, but such methods were routine in the art as taught by Sandoval et al.
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting claims using established methods known in the art, including using amplification, as is taught by Sandoval.  The skilled artisan would have been motivated to use the methods of Sandoval et al based on the expressed teachings of Sandoval et al that such methods allow for the sensitive and efficient detection of gene methylation in biological samples.  
This is a provisional nonstatutory double patenting rejection.

Claims 2, 3, 4, 10, 11, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-13 of copending Application No. 17/169,293 in view of Sandoval et al (2011).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting application are directed to the 
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting claims using established methods known in the art, including using amplification, as is taught by Sandoval.  The skilled artisan would have been motivated to use the methods of Sandoval et al based on the expressed teachings of Sandoval et al that such methods allow for the sensitive and efficient detection of gene methylation in biological samples.  
This is a provisional nonstatutory double patenting rejection.

Claims 2, 3, 4, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-37, 39-41, 43-45, 47-52, 58-60, 63-67, 72-77 of copending application 14/400,313. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  The conflicting claims recite steps related to detecting a methylation level, and the use of bisulfite modification and amplification.

Claims 2, 3, 4, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-37, 39-41, 43-45, 47-52, 58-60, 63-67, 72-77 of copending application 14/400,313 in view of Vaissiere et al (2009). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that overlap with the genomic context of SEQ ID NO:  17 as recited in the instant claims.  The conflicting claims recite steps related to detecting a methylation level, and the use of bisulfite modification and amplification.
Relevant to the instant rejection of claim 10, the conflicting claims do not include the analysis of free circulating plasma DNA form a blood sample.  However the analysis of methylation is such samples was known in the art and is taught by Vaissiere et al.
It would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of the conflicting application using free circulating plasma DNA form a blood sample.  The skilled artisan would have been motivated to use such a sample based on the teachings of Vaissiere et al that using such body fluids allow for the efficient analysis of multiple samples for epidemiological and clinical studies.

Claims 2, 3, 4, 5, 10, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,526,642. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the analysis of methylation of CpG positions in the CAHM gene on human chromosome 6 that 

Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634